Citation Nr: 0941221	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-34 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.	Entitlement to an effective date earlier than August 9, 
2006 for the grant of service connection for cold injury 
residuals, bilateral feet. 

2.	Entitlement to an effective date earlier than May 22, 2006 
for the grant of service connection for residuals of a right 
knee injury.  

3.	Entitlement to an effective date earlier than December 6, 
1984 for the grant of service connection for residuals of a 
left knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to 
November 1976 and from January 1980 to December 1984. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision granting service 
connection for cold injury residuals of the feet and a 
January 2007 rating decision granting service connection for 
a right knee disability issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  Service connection was also granted for a left 
knee disability in an April 1985 rating decision and in a 
July 2006 rating decision, the evaluation was increased from 
noncompensable to 10 percent.  

In a VA Form 9 that was filed in October 2007, the Veteran 
alleged that he was underrated for all his service connected 
disabilities.  Increased evaluation claims for the service 
connected bilateral feet disability and the right knee 
disability have not previously been asserted by the Veteran 
or adjudicated by the RO.  Additionally, the October 2007 
document was not timely filed to appeal the evaluation 
assigned for the left knee disability.  Therefore, the Board 
construes the October 2007 statement as a new claim for 
increased evaluations for his service connected disabilities 
and refers this matter to the RO for further adjudication.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The Veteran did not appeal an October 1985 Statement of 
the Case.  

3.	A March 11, 2003 statement requested to reopen claims for 
service connection for frostbite to the feet and for a right 
knee injury.  

4.	In April 2007, the Veteran submitted a claim for an 
earlier effective date for the award of service connection 
for a left knee disability.  

5.	The current appeal does not involve an allegation that the 
April 1985 rating decision was based on clear and 
unmistakable error.


CONCLUSIONS OF LAW

1.	The requirements for an effective date of March 11, 2003 
for the award of service connection for cold injury 
residuals of the feet have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.159, 3.400 (2009).  

2.	The requirements for an effective date of March 11, 2003 
for the award of service connection for a right knee 
disability have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.159, 3.400 (2009).  

3.	The Veteran has failed to advance an allegation of fact or 
law upon which relief may be granted for the issue of 
entitlement to an effective date earlier than December 6, 
1984 for the grant of service connection for a left knee 
disability.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§ 20.302 (2009); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in May 2006 
pertaining to his right and left knee claims and in October 
2006 pertaining to frostbite on his feet and a right knee 
disability.  These letters addressed the notice elements and 
were sent prior to the initial AOJ decisions in this matter.  
The letters informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  Further, these 
letters included the provisions set forth in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), including notice of 
the evidence necessary to establish an effective date.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  The appellant 
was afforded a VA medical examination in March 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

EARLIER EFFECTIVE DATE

Generally, the effective date of an award of benefits is 
either (1) the date of receipt of the claim or (2) the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  Applicable 
laws and regulations further set out that the effective date 
of an award of direct service connection may be established 
at the day after separation from service or date entitlement 
arose, if the claim is received within one year of separation 
from service, otherwise the general rule applies.  38 
U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2009).  Further, after a decision denying benefits becomes 
final, the effective date is the date of receipt of the new 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400 (r), (q)(2) (2009).  

Feet and Right Knee

Initially, the Board notes that the August 2007 Statement of 
the Case contains an error in that it states that the 
effective date for cold injury residuals was August 7, 2007.  
In fact, the March 2007 rating decision assigned an effective 
date for cold injury residuals to the feet as August 9, 2006.  
As such, the Board will address whether an earlier effective 
date than August 9, 2006 is warranted.  

The Veteran asserts that an earlier effective date prior to 
August 9, 2006 is warranted for a bilateral feet disability 
due to cold injury residuals.  He also asserts that an 
earlier effective date prior to May 22, 2006 is warranted for 
his right knee disability.  The Veteran first filed a claim 
for service connection for cold injury residuals to his feet 
and for a right knee injury in December 1984.  These claims 
were denied by the RO in a Statement of the Case in October 
1985.  This decision was not appealed by the Veteran and it 
became final.  See 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); 
38 U.S.C. § 4005(c) (1982).

The Veteran filed a statement asking to reopen his claim for 
frostbite to his feet and for a right knee injury on March 
11, 2003.  The Board notes that a VCAA letter was sent to the 
Veteran regarding these claims; however, they were not fully 
adjudicated by the RO.  The Veteran subsequently filed 
another statement requesting service connection for bilateral 
knee injury on May 22, 2006 and for frostbite to his feet on 
August 9, 2006.  In a January 2007 rating decision, the 
Veteran was granted service connection for his right knee 
disability with an effective date of May 22, 2006.  In March 
2007, the Veteran was granted service connection for 
residuals of a cold injury to his feet with an effective date 
of August 9, 2006.  

Regulations allow for the filing of informal claims.  38 
C.F.R. § 3.155 (2009).  This requires either a communication 
or action that indicates the intent to apply for VA benefits.  
VA must look to all communications from a claimant that may 
be interpreted as a formal or informal claim for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  But an informal claim, just like a formal claim, 
must also be in writing.  Rodriguez v West, 189 F.3d 1351, 
1353 (Fed. Cir. 1999).  In this case, clearly the Veteran's 
statement in March 2003 was an informal claim for service 
connection for frostbite to his feet and a right knee injury.  

The RO granted service connection for the right knee 
disability based on a June 2006 VA examination.  
Additionally, a March 2007 VA examination was the basis for 
the grant of service connection for frostbite to the feet.  
The Board acknowledges that the examinations do not indicate 
a date that symptoms of his disabilities began.  Therefore, 
the date entitlement arose cannot be determined.  As such, 
the Board finds that the date of receipt of the new claim, 
March 11, 2003 should be the effective date for his cold 
injury residuals to his feet and a right knee disability.  



Left Knee 

In this case, an April 1985 rating decision granted service 
connection for a left knee disability and assigned a 0 
percent evaluation effective December 6, 1984.  An October 
1985 Statement of the Case continued the evaluation.  The 
Veteran did not appeal this decision and it became final.  
See 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); 38 U.S.C. 
§ 4005(c) (1982).  Subsequently, in a July 2006 rating 
decision the RO increased the evaluation to 10 percent 
effective May 22, 2006.  

In April 2007, the Veteran submitted a notice of disagreement 
indicating that he disagreed with a March 2007 rating 
decision.  The Board notes that the March 2007 decision 
granted service connection for a bilateral foot disability 
and did not address the left knee disability.  The Veteran 
also indicated in the NOD that he wanted an earlier effective 
date for his bilateral knee condition.  As such, the Board 
will treat the April 2007 statement as a claim for an earlier 
effective date for the left knee disability.  

The Court has held that final decisions cannot be revisited, 
except under clearly defined and limited circumstances.  Cook 
v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  The only way to 
review final decisions is either by a claim of clear and 
unmistakable error (CUE) or through the submission of new and 
material evidence.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  The Board notes that the Veteran has not alleged CUE 
in the 1985 rating decision or Statement of the Case.  
Therefore, his current claim can only be construed as a claim 
of entitlement to an earlier effective date for the grant of 
service connection for a left knee disability.  As such, the 
April 2007 claim to obtain an earlier effective date than 
that already assigned for the award of service connection for 
the left knee disability is legally precluded.  

The Court has held that once a decision which establishes an 
effective date becomes final, the only way that such a 
decision can be revised is if it contains clear and 
unmistakable error (CUE).  The Court noted that any other 
result would vitiate the rule of finality.  In other words, 
the Court has found that there are no freestanding claims for 
an earlier effective date.  When such a freestanding claim is 
raised, the Court has held that such an appeal should be 
dismissed.  Rudd, at 299-300.  

As the Veteran's claim for an earlier effective date for a 
left knee disability is clearly a free-standing claim for 
earlier effective date, it must be dismissed.  The Board is 
without jurisdiction to review the 1985 decisions with 
respect to the effective dates assigned.  Accordingly, this 
appeal is dismissed.


ORDER

An effective date of March 11, 2003 for the grant of service 
connection for cold injury residuals of the feet is granted. 

An effective date of March 11, 2003 for the grant of service 
connection for a right knee disability is granted. 

Entitlement to an earlier effective date prior to December 6, 
1984, for service connection for a left knee disability is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


